                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD HINDES,

                Plaintiff,

        v.                                              Case No. 14-cv-1272-JPG-DGW

BOP MEDICAL STAFF, LESLEE
DUNCAN, PAUL HARVEY, ROBERT
KING, PATRICK CUNNINGHAM and                                    consolidated with
UNITED STATES OF AMERICA,

                Defendants.

RICHARD HINDES,

                Plaintiff,

        v.                                              Case No. 15-cv-1373-JPG-DGW

UNITED STATES OF AMERICA,

                Defendant.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision as to some matters and a jury having rendered a decision as to others,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Leslee Duncan (n/k/a Leslee Brooks) and Robert King and against plaintiff Richard

Hindes on Hindes’ Bivens claims for deliberate indifference to his medical needs in violation of the

Eighth Amendment;

       IT IS FURTHER ORDERED AND ADJUDGED that Hinde’s Bivens claim against

defendant BOP Medical Staff for deliberate indifference to his medical needs in violation of the

Eighth Amendment is dismissed with prejudice; and
       IT IS FURTHER ORDERED AND ADJUDGES that the following claims are dismissed

without prejudice:

   •   Hindes’ Bivens claims against defendants Paul Harvey and Patrick Cunningham for
       deliberate indifference to his medical needs in violation of the Eighth Amendment; and

   •   Hindes’ Federal Tort Claims Act claim against the United States of America for inadequate
       medical care.

DATED: October 2, 2018

                                    THOMAS L. GALBRAITH, Acting Clerk of Court

                                    s/ Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE




                                               2
